Case 2:18-cv-00546-JRG Document 59-2 Filed 09/12/19 Page 1 of 3 PagelD #: 3221

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION

 

CANON, INC.,

Plaintiff, No. 2:18-cv-00546

VS.

TCL CORPORATION,

SHENZEN TCL NEW TECHNOLOGIES CoO.
LTD.,

TCL KING ELECTRICAL APPLIANCES
(HUIZHOU) CO., LTD.,

TCL KING ELECTRONICS (CHENGDU)
CO., LTD.,

TCL KING ELECTRICAL APPLIANCES
(NANCHANG) CO., LTD.,

TCL TONGLI ELECTRONICS (HUIZHOU)
CO., LTD., and

TONLY ELECTRONICS HOLDINGS LTD.

Defendants.

 

 

DECLARATION OF JIN YANG IN SUPPORT OF DEFENDANTS’
MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA

 
Case 2:18-cv-00546-JRG Document 59-2 Filed 09/12/19 Page 2 of 3 PagelD #: 3222

I, Jin Yang, declare as follows:
1. l serve as General Counsel of TCL Corporation (“TCL Corp.”).
2. ] submit this declaration in support of Defendants’ Moticn to Transfer Venue to
| the Northern District of California. | |
3. > Tam knowledgeable abou the facts within this declaration based on 1 personal. oo
. - knowledge and investigation. | : | | | | oy
, A . “Tunderstand that Canon, Ine. (Canon) has sued TCL Corp. and others for. ; oS
+ alleged patent infingement of five patents U, S. Patent Nos. 1, 746, 413, 7, 810, 130, 8, 078, 767,
| . . : 8, 346, 986, and 8, 713 206, I understand that Canon. asserts that Defendants infringe with - |
“television systems s that integrate the Roku operation system” (ihe “Accused Products”),
: 5. - | - TCL Corp. has no 0 directors, officers, or employees that reside or ‘work in n the» .
United States. To the best oft my knowledge based. on investigation TCL Comes does not keep
any documents i in the. United States. | oe | |
| 6. rc comp is ne ole in the manufacture or distribution of the Acoused |
Products. TCL Corp. also does not offer, and has not offered for sale the Accused Products.
4 Accordingly, it is myt belief that TCL Comp. @ does not ot employ persons with knowledge
: ‘elovant to this suit, and 0) does not have documents relevant to this suit. To the extent any
; TCL Corp. employee has. information relevant to this suit, they would be located in China. To -- ihe
: the extent TCL Corp. has any documents relevant to to this suit, they would be located j in China, at : -
TCL Corp.’s headquarters. | | a |
| I declare under penalty of perjury under the laws of the United States of America that the -
foregoing is true and correct. a | |

- Executed on September [, 2019.
Case 2:18-cv-00546-JRG Document 59-2 Filed 09/12/19 Page 3 of 3 PagelD #: 3223

dh &

Jin Yang

/s

 
